Citation Nr: 0627894	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  01-05 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including porphyria cutanea tarda (PCT), to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral leg 
disability.

4.  Entitlement to service connection for arthritis of the 
feet.

5.  Entitlement to an increased initial rating for dermatitis 
of the hands.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to 
November 1968, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 decision by the RO in Winston-Salem, 
North Carolina that denied service connection for a skin 
disorder, a low back disability, leg problems, and arthritis 
of the feet.  A videoconference hearing was held before a 
Veterans Law Judge in March 2004.  In October 2004, the Board 
remanded the case to the RO for further evidentiary 
development.  In a January 2006 rating decision, the RO 
granted service connection for dermatitis of the hands.  The 
case was subsequently returned to the Board.  By a letter to 
the veteran dated in May 2006, the Board informed him that 
the Veterans Law Judge who conducted his March 2004 hearing 
was no longer at the Board, and asked him if he wanted 
another hearing.  By a statement dated in June 2006, the 
veteran declined another hearing.

The Board notes that in its October 2004 remand, the Board 
characterized the issue of service connection for a skin 
disorder as whether new and material evidence had been 
submitted to reopen a claim for service connection for a skin 
disorder, based on a conclusion that this issue was 
previously denied in a final June 1984 Board decision.  Upon 
further review, the Board now concludes that this issue 
should be adjudicated on a direct basis, not under the laws 
and regulations pertaining to reopening previously disallowed 
claims, since the June 1984 Board decision denied service 
connection only for chloracne, not for a skin disorder 
generally.  As there is no prior final decision on the issue 
of service connection for a skin disorder other than 
chloracne and dermatitis of the hands, the issue on appeal is 
as characterized as listed on the first page of this 
decision.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002).  

Finally, the Board notes that it appears that the veteran has 
filed an application to reopen a previously denied claim for 
service connection for post-traumatic stress disorder (PTSD).  
This issue is not in appellate status and is referred to the 
RO for appropriate action.

The issue of an increased initial rating for dermatitis of 
the hands is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Other than dermatitis of the hands, which is already 
service-connected, the veteran's current skin conditions, 
including stasis dermatitis of the lower extremities, 
seborrheic dermatitis of the scalp, rosacea, and 
folliculitis, began many years after service and were not 
caused by any incident of service including herbicide 
exposure in Vietnam.

2.  The veteran's current low back disability did not arise 
in service and was not caused by any incident of service.

3.  The veteran's current bilateral leg disabilities, 
diagnosed as venous stasis disease, peripheral vascular 
disease, and stasis dermatitis of the lower extremities, did 
not arise in service and were not caused by any incident of 
service.

4.  The veteran's current arthritis of the feet did not arise 
in service and was not caused by any incident of service, nor 
was it shown within one year following discharge from 
service.

CONCLUSIONS OF LAW

1.  Other than dermatitis of the hands, which is already 
service-connected, a skin disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

3.  A bilateral leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

4.  Arthritis of the feet was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).     Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters dated in February 2001, November 
2004 and October 2005, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claims.  The case 
was last readjudicated following the notice letters in a 
March 2006 Supplemental Statement of the Case.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, private 
medical records, VA outpatient treatment reports and 
examination reports, and records from the Social Security 
Administration.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions, including 
those raised at a March 2004 Board hearing; service medical 
and personnel records; VA medical records and examination 
reports; private medical records; and records from the Social 
Security Administration.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran claims service connection for a skin disorder, a 
low back disability, a bilateral leg disability, and 
arthritis of the feet which he asserts were incurred during 
military service.  The veteran contends that he has current 
skin disorders as the result of herbicide (e.g., Agent 
Orange) exposure during his Vietnam service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Service incurrence will be presumed for 
certain chronic diseases, including arthritis, if manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
period from January 9, 1962 to May 7, 1975 is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange).  In the case of such a veteran, 
service connection based on herbicide exposure will be 
presumed for certain specified diseases, including chloracne 
(or other acneform disease consistent with chloracne) and 
porphyria cutanea tarda that become manifest to a compensable 
degree within a year after last Vietnam service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Service connection requires medical evidence of a current 
disability; medical, or in some cases lay, evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Skin Disorder, Including as Secondary to Herbicide Exposure

The evidence shows that during his 1965-1968 active duty, the 
veteran had service in Vietnam.  Service medical records show 
that on one occasion, in June 1968, he was treated for a skin 
condition diagnosed as tinea circinata.  Tinactin was 
prescribed.  Subsequent service medical records are negative 
for a skin disorder, and the skin was normal at the October 
1968 service separation examination.  In an October 1968 
report of medical history, the veteran denied a history of 
skin diseases.  The evidence as a whole establishes that the 
particular skin condition noted in service was acute and 
transitory, resolving without residual disability.

There are no post-service medical records of a skin problem 
until 1981.  At a September 1981 VA dermatology examination, 
the examiner noted mild scaling over the hands, a few 
follicular, excoriated papules on the deltoid area and upper 
shoulders, and a few small crusts on the scalp.  The 
diagnostic impressions were probable dyshidrosis of the 
hands, and low-grade folliculitis, which was likely a low-
grade irritant or bacterial folliculitis.  The examiner 
opined that it was unlikely that any of these conditions were 
related to prior defoliant chemical exposure.

A February 1998 private medical record reflects that the 
veteran was diagnosed with stasis dermatitis of the left 
lower extremity.  A physical examination performed for the 
SSA in October 1999 reflects that the veteran was diagnosed 
with stasis dermatitis of the lower extremities.  

By a letter dated in June 2000, J. Rogers, a certified nurse 
practitioner, indicated that the veteran had experienced 
chronic skin changes of the lower extremities, and opined 
that this condition was at least as likely as not related to 
Agent Orange contact in Vietnam.  The RO contacted her in an 
attempt to obtain additional information and clinical records 
from this medical provider, but there was no reply.

A February 2001 VA outpatient treatment record reflects that 
the veteran had trace edema of the extremities bilaterally, 
and there was a shallow ulcer on the left lower extremity.  
The pertinent diagnoses were hypertension and left lower 
extremity ulcer - peripheral vascular disease.  Subsequent VA 
dermatology notes reflect treatment for stasis dermatitis of 
the lower extremities.

At a September 2005 VA examination of the veteran's skin, the 
examiner noted that he had reviewed the claims file.  The 
veteran complained of multiple skin conditions; he reported 
an itchy eruption on both lower extremities since 1991, an 
eruption on his hands since 1968, an itchy scalp since 1975, 
and pus bumps on the face and neck since 1968.  The examiner 
diagnosed stasis dermatitis, and noted that this was a common 
condition of the lower extremities associated with some 
degree of venous stasis.  The examiner indicated that 
although the veteran's history reflected that this condition 
began some time after service, he could not ascertain from 
the available information whether this was directly related 
to service.  The examiner also diagnosed chronic hand 
dermatitis, which he opined was related to service, and 
seborrheic dermatitis of the scalp, which he opined was not 
likely to be related to service.  Finally, the examiner 
diagnosed rosacea and folliculitis.  He noted that the 
chronicity of folliculitis and rosacea was oftentimes 
unknown, with resolution sometimes being spontaneous and 
sometimes with treatment.  He stated that therefore he could 
not ascertain from the available information whether the 
veteran's rosacea and folliculitis of the chest, back and 
abdomen were associated with his military service.


The post-service medical records do not show the specific 
Agent Orange skin conditions of chloracne (or other acneform 
disease consistent with chloracne) and porphyria cutanea 
tarda, let alone within the one year presumptive period.  
There is also no medical evidence to suggest that the 
veteran's current skin conditions of  seborrheic dermatitis 
of the scalp, rosacea, and folliculitis are due to Agent 
Orange exposure during Vietnam service many years ago, or 
that they are otherwise related to service.  See Combee v. 
Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  As noted above, 
service connection for dermatitis of the hands has already 
been established.

The veteran currently contends that the skin disorder which 
was diagnosed in service as tinea circinata was actually PCT, 
and was misdiagnosed at that time.  In March 2000, he said 
that during service, he had blisters on his arms and face.  
In June 2000, he said he had water blisters over his entire 
body in service.  While the veteran believes his current skin 
disorders are due to Agent Orange, he is a layman and thus 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his skin disorders began in service, does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).  

Although a private nurse practitioner has opined that the 
veteran's skin disorder of the lower extremities was likely 
related to the veteran's Agent Orange exposure in service, 
the Board finds that this medical opinion was based solely on 
the veteran's reported history, and is given minimal 
probative weight in light of the multiple other medical 
opinions diagnosing the skin condition as stasis dermatitis 
and relating this condition to his vascular disease.  The 
Board finds that the weight of the evidence shows that the 
veteran's stasis dermatitis of the lower extremities is not 
related to service.

The weight of the credible evidence demonstrates that the 
veteran's current skin disorders (stasis dermatitis of the 
lower extremities, seborrheic dermatitis of the scalp, 
rosacea, and folliculitis) began many years after his active 
duty and were not caused by any incident of service.  A skin 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back Disability 

A review of the veteran's service medical records reflects 
that in October 1968, he fell and sustained a laceration over 
the left eye and dislocated his left shoulder.  There is no 
mention of injury to the back during this incident.  Service 
medical records are negative for a back injury or for a 
diagnosis of a back disability, and the spine was normal at 
the October 1968 service separation examination.  In an 
October 1968 report of medical history, the veteran denied a 
history of recurrent back pain.

Post-service medical records are negative for a low back 
disability until the 1990s.  A September 1996 private medical 
record from the emergency room of Cumberland County Hospital 
System reflects that the veteran was treated after he 
strained his back while lifting a box at work the day before.  
The diagnoses were lumbar strain and hypertension.  A 
September 1996 X-ray study of the lumbar spine reflects mild 
degenerative change, with no fracture.

By statements dated in October 1999, the veteran related that 
his back pain began in 1972.  He contended that his back 
disability could have been incurred during a fall in service 
in which his shoulder was dislocated, and said that doctors 
had also told him this.

At a September 2005 VA spine examination, the examiner noted 
that he had reviewed the claims file, and there was no 
evidence of a back injury during service or on VA examination 
in 1968.  He diagnosed degenerative disc disease and 
degenerative joint disease of the lumbosacral spine with 
residuals.  He indicated that there was no evidence of any 
documented problems with the back during military service.  
He stated that in the absence of such documentation, it was 
not possible to relate the veteran's present problems to his 
alleged back injury in the 1960s without resorting to 
unfounded speculation.


The veteran has asserted that he incurred a low back 
disability during his period of active service.  As a layman, 
he is not competent to render an opinion regarding diagnosis 
or etiology.  Espiritu, supra.

The first medical evidence of a chronic low back disability 
is dated in 1996, more than twenty years after separation 
from service.  The medical evidence does not demonstrate that 
any current low back disability was incurred in service, and 
there is no evidence of arthritis of the low back during the 
first post-service year.  The preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra. 

Bilateral Leg Disability 

Service medical records are negative for a bilateral leg 
disability, and the lower extremities were normal at the 
October 1968 service separation examination.  

Post-service medical records are negative for a bilateral leg 
disability until the 1990s.  Private medical records from 
Cedar Creek Family Care dated from 1996 to 2000 reflect 
treatment for a variety of conditions.  A September 1996 
history and physical reflects that the veteran gave a history 
of left knee surgery in 1976.  He complained of ankle edema 
if he was on his feet for a long time.  The diagnostic 
impression was hypertension.  Subsequent medical records 
reflect treatment for ankle edema.  Private medical records 
from First Med dated in January and February 1998 reflect 
that the veteran was diagnosed with stasis dermatitis of the 
left lower extremity.  In March 1999, he was diagnosed with 
chronic venous stasis changes over both legs of questionable 
etiology.  The examiner recommended that the veteran undergo 
cardiac and arterial circulation ultrasounds.  A physical 
examination performed for the SSA in October 1999 reflects 
that the veteran was diagnosed with stasis dermatitis.

By a statement dated in October 1999, the veteran related 
that his leg pains began in 1980.  In a statement received in 
March 2000, the veteran said his lower legs were red and 
swollen, and his skin was dry and scaly in that area, and 
sometimes oozed blood and fluids.

A private clinic note dated in January 2000 reflects that the 
veteran complained of lower extremity edema with weeping and 
intermittent claudication; the diagnoses were hypertension, 
obesity, and venous stasis disease.

A February 2001 VA outpatient treatment record reflects that 
the veteran had trace edema of the extremities bilaterally, 
and there was a shallow ulcer on the left lower extremity.  
The pertinent diagnoses were hypertension and left lower 
extremity ulcer:  peripheral vascular disease.  Subsequent VA 
dermatology notes reflect treatment for stasis dermatitis of 
the lower extremities.

There is no medical evidence linking the current venous 
stasis disease, peripheral vascular disease, and stasis 
dermatitis of the lower extremities with military service, 
and these conditions were first diagnosed more than twenty 
years after separation from service.  By the veteran's own 
report, the symptoms of these conditions did not appear until 
the 1980s, several years after service.

The preponderance of the evidence is against the veteran's 
claim for service connection for a bilateral leg disability.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

Arthritis of the Feet

Service medical records are negative for a chronic foot 
disability, and the feet were normal at the October 1968 
service separation examination.

Post-service medical records are negative for a foot 
disability until the 1990s.  An April 1997 private medical 
record from S. R. Sheehan, D.P.M., reflects that the veteran 
gave a history of painful feet for the past 10 to 12 years.  
The diagnoses were rule out degenerative joint disease of 
both feet, plantar fasciitis, and functional instability.  A 
subsequent April 1997 X-ray study of the feet showed 
arthritis.

By a statement dated in October 1999, the veteran asserted 
that he had arthritis in his feet which began in 1975.

A physical examination performed for the SSA in October 1999 
reflects that the veteran was diagnosed with bilateral foot 
pain, with arthritic destruction of the bone bilaterally of 
the feet.

At his March 2004 Board hearing, the veteran asserted that he 
had arthritis of the feet due to standing constantly during 
service.

The first medical evidence of arthritis of the feet is dated 
in 1997, nearly thirty years after separation from service.  
The medical evidence does not demonstrate that the current 
arthritis of the feet was incurred in service.  The 
preponderance of the evidence is against the veteran's claim 
for service connection for arthritis of the feet.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 


ORDER

Service connection for skin disorder is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral leg disability is denied.

Service connection for arthritis of the feet is denied.


REMAND

Recently received correspondence, liberally construed, 
reveals the veteran expressing dissatisfaction with the 
decision awarding service connection for dermatitis of the 
hands at a noncompensable rate.  Accordingly, the Board is 
required to remand this issue to the RO for the issuance of a 
statement of the case (SOC).  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  After the RO has issued the SOC, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Thus, the issue is REMANDED for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal on the issue of an 
increased initial rating for dermatitis 
of the hands (if he so desires) by filing 
a timely substantive appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


